TIQIE ATFOENICY          GENERAL
                         OFTEXAS




Mr. T. W. lWabl8
Peat AoeiBtant
8ta~~8upsnwl.&toa4ent
      ,
Dear 8lrI
                           *lalm No.o-1384
                           4: Plaalltyoffla4lngof%a-
                               usllalmrext*xtnordiasr;lroa-
                               41t1omB*by Ikk nepartnnt
                                or   mu8ai0n.




          9oe8 the attrte
                        Atulitor ham dlrant1am
     Ln the nttw or 4arwliag UI urr~u CS~-
     ditloa m l8 thatto be 4oteminedby the
     Itate8uperinten4eataa pprwed           by the
     Mat* Boar4 or muert1ont
     katioa8 4 ui4 tl of 8.,B. 349, oh. 475, Aetr 45th
&81rbtUXW pe 1071 8-m       &,8lQIZ, U Uuadad 07 1. 1. 133,
lh. 60, (2dfc. 8.. 85th b8181&-,    ). 197'2,red am follou~r
          'Wetion 4. Tea&m--hrpllLoad.8-k
     aid under prwlmlam  or thir A8t 8ball k
     an0ttd upon tk, bar 0r w t0~m         f0r
     any -r     of rohoantlertra twenty (no)
     to thlrt~-flvo(35f and on@ 8ddltloaal
     to-her for lreh addltfoaal thirty (30)
     8eholUtio8,     Qp lN8tiorul    pu't thereof,
     l'@8idw in     (lirtriot.xt 18 -884
                   th.                       PS'O-
     +Mad that la the wont pupllrare tramrerud
     intO the di8trbt   the exe088 irrotl
     t$hehez; 8hall not be 1.88 than Go          .%z
                                     rhallbe
              The b88irfor raleul*tloa
     the netkholutle lzwmratlm of whitem'
     soloredram, u the owe rcy bo, laelw
     the tranMex%late the dirtrlat,
                                  and
.


           lxowalng the truurerr  out or the dl8trlot
           fw the aurreat ,per ud there @.mll be ae-
          @UCtltd   ill   -Wh~l~tiO@ UhO hV0        8O&Ot8&
          the 8OUF8c Of@tUdyin             thel.+how 8ohOol,
          BB authorited w the c,e%in 'm               Or hut&r,
          prwiQ@        that uhqrk              e+.kxtrwralneq    .'
          W&itbfl8        QauIe UI rOtti       %Mluu@    &tlWOll-
          mtnt, m adjudment 88 to the number 8r k&ehera
          may be made b tim State            8uperlnteadent with the
          rpprovlri     ,0r t L dtate Board OS mueatloa a& to
          ~exoiad tha teaaher-pupil,load prwided tire*;.
          prwIde6 further        that    tier ,no oondltlorm'
          8hall.aId be grant@d m             dI8trlat In ax-
          ~~88 or thh.m8r             or k~~hm     80tidrj
           emmad       r0r ma    -1~86.

                Wietlon 81. me 8tate,AuUltor'r
          :orrlae,ir hereby directed to audit all
           ~Pllcatlon8 r0r'aIb after 8aum .hfwe been
           .jM88ad'4S'I
                     b the bircctO%'Of 6qMll8&iOn
           cad y&ken8uth applicatioa ha8 been appr6ved
           by psld director, it shall thin be the duty
           of the Btatc Auditor to apprwe, rod$fy or
           ‘3’8j8Ct 8uch aPP~I~Sti~, befOre 8(W 18
           prerented to the Btate Bqt.rdo? puc&loti
           by the Direqtzor,?r &y~cation.
           .AWl'el'ulNading O? the:&& a8 8 whole di$ClO8e8
    M&t-the primtry &urUerior ulmlnirtering the iat I8 pl8ae&qmn
    the8kt~~Dgpdirtae8t of Muaatlon uid in partiaular upon the
    Otate Bqpcr~ntendent,~Dire~tor of Bqtiliratlm and Stste Board
    of Sdua*tlon. ~me duty or thc.'Statemaltor*     orrice g8 to
    audit ml1 applIaatIon8 atter'theyhave'been lp p r b ved
                                                          b7 the
    IEGtor   al ~Xquallz:stlon,The ten   "auuit* In it8 Ordinary
    8eMe aearm to emualnc, oheck or verlry aCOOUXht8r Uhen the
    Auditor 1l~dlreCfed bjythin .rctto ~audlt' the ~ppllcatlorm,
    doe8 it Wlul that the o~tirc adWnl8tratI6kOt the ect 18 to be
    Plaoed onder h&s oontrol 'or that h?,$a giren~~~unrestrieed
    veto parer wcr d48cretienary r#3dhg8 'We bfz~thc State Super-
    intendent and.,State.lmml of rbhoation? Ud .do not think the
    authorIt to aPPtive,,+odlm or reject    apPllOatIOM~Ulu intended
    to 60 to 8Wh'extent:
            Untler &o&a   4. ad)rwwrri u to the number or tea-
    8her8 uq be urdt by th& 8tate &iperlntendant'wlfh the WProval
    or the State +wd    or~;BOuaatiion
                                     l~here ummal    or utraordlnam
    eonditiona cmwe a sd$wl a.nanaim ln earoA&ent. * Whether
    given crlratim8take8'coi&ituk            o r lxtraordlnar7 o c r x ll-
    tlon8" ruffloient to'J*tIfy an               in the number ot
Ur. 3% W. TrWble, tafp 3




       xt le &UP eplnl~nthat the 8tate udItorJAc~f?l68
doea not have direr&ion ln the latter of determlalag an un-
wual rozialtlori~er.uie~~~l~rtion~~u'ai the 49l L@8-'
lature,but pu8h dtieredn $a.~rtrd'in'the8kk:8uparlntendent
ud.(Itatqkear4 ~ofi~4atloa;